 

EXHIBIT 10.67

 

EXECUTIVE FORM

 

PINNACLE SYSTEMS, INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of January 30, 2003 (the “Effective Date”), by and between
_____________________ (the “Employee”) and Pinnacle Systems, Inc., a California
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A.    It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.

 

B.    The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C.    In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:

 

1.    Definition of Terms.    The following terms referred to in this Agreement
shall have the following meanings:

 

(a)    Cause.    “Cause” shall mean (i) any act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee, (ii) the
Employee’s conviction, or plea of nolo contendere, of a felony, (iii) an act by
the Employee which constitutes misconduct and is materially injurious to the
Company, or (iv) continued violations by the Employee of the Employee’s
obligations to the Company after there has been delivered to the Employee a
written demand for action from the Company which describes the basis for the
Company’s belief that the Employee has not substantially performed his duties.

 



--------------------------------------------------------------------------------

 

(b)    Change of Control.    “Change of Control” shall mean the occurrence of
any of the following events:

 

(i)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

 

(ii)    any approval by the shareholders of the Company, or if shareholder
approval is not required, by the Board of Directors of the Company, of a plan of
complete liquidation of the Company or the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;

 

(iii)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(iv)    a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

(c)    Involuntary Termination.    “Involuntary Termination” shall mean any of
the following, without the Employee’s express written consent, (i) a significant
reduction of the Employee’s duties, position or responsibilities relative to the
Employee’s duties, position or responsibilities in effect immediately prior to
such reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position and responsibilities; provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when, following a Change of
Control, the Chief Financial Officer of the Company remains as the senior
financial officer or a division or subsidiary of the acquiror which division or
subsidiary contains substantially all of the Company’s business or is of
comparable size but is not made the Chief Executive Officer of the acquiring
corporation) shall not constitute an Involuntary Termination; (ii) a substantial
reduction, without good business reasons, of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company of the Employee’s base
salary or target bonus as in effect immediately prior to such reduction; (iv) a
material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced;
(v) the

 

2



--------------------------------------------------------------------------------

relocation of the Employee to a facility or a location more than fifty (50)
miles from his current location; (vi) any purported termination of the Employee
by the Company which is not effected for Cause or for which the grounds relied
upon are not valid; or (vii) the failure of the Company to obtain the assumption
of this Agreement by any successors contemplated in Section 6 below.

 

2.    Term of Agreement.    This Agreement shall terminate upon the date that
all obligations of the parties hereto under this Agreement have been satisfied
or, if earlier, on the date in excess of three months- prior to a Change of
Control, that the Employee is no longer employed by the Company.

 

3.    At-Will Employment.    The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

 

4.    Change of Control Benefits.

 

(a)    Termination Following A Change of Control.    If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within three months prior to or within twelve (12) months after a
Change of Control, then Employee shall be entitled to receive the following
severance benefits:

 

(i)    Option Acceleration.    One hundred percent (100%) of the shares subject
to all outstanding options granted to the Employee by the Company prior to the
Change of Control (the “Options”) shall immediately become vested and
exercisable in full upon such Involuntary Termination. Following such
acceleration, the Options shall continue to be subject to the terms and
conditions of the Company’s stock option plans and the applicable option
agreements between the Employee and the Company.

 

(ii)    Cash Severance Payment.    The Employee shall be entitled to receive a
severance payment in an amount equal to the sum of (A) six (6) months of the
Employee’s base salary as in effect immediately prior to the Involuntary
Termination and (B) fifty percent (50%) of Employee’s target performance bonus
for the year of termination. Such severance payment shall be in lieu of any
other severance payment to which the Employee shall be entitled pursuant to any
employment agreement, other letter or the Company’s then existing severance
plans and policies. Such severance payment shall be payable in a lump sum within
thirty (30) days of the Involuntary Termination in accordance with the Company’s
normal payment practices.

 

(iii)    Certain Benefits.    During the six (6) months following the
Involuntary Termination, the Company shall continue to make available to the
Employee and Employee’s dependents covered under any group health plans or life
insurance plans of the Company on the date of such termination of employment,
all group health, life and other similar insurance plans in which Employee or
such covered dependents participate on the date of the Employee’s termination;
provided, however, that (i) the Employee constitutes a qualified beneficiary, as
defined in

 

3



--------------------------------------------------------------------------------

Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and (ii)
the Employee elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA.

 

(b)    Voluntary Resignation or Termination for Cause.    If the Employee’s
employment with the Company terminates as a result of the Employee’s voluntary
resignation which is not an Involuntary Termination or if the Employee is
terminated for Cause at any time, then the Employee shall not be entitled to
receive severance or other benefits hereunder, but may be eligible for those
benefits (if any) as may then be established under the Company’s then existing
severance and benefits plans and policies at the time of such termination.

 

(c)    Disability or Death.    If the Employee’s employment with the Company
terminates due to the Employee’s death or disability following a Change of
Control, then the Employee shall not be entitled to receive severance or other
benefits hereunder, except for those (if any) as may be then established under
the Company’s then existing severance and benefits plans and policies at the
time of such disability or death. In the event of the Employee’s death or
disability after the termination of the Employee’s employment with the Company
as a result of an Involuntary Termination within twelve (12) months of a Change
of Control, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees shall be
entitled to receive severance or other benefits hereunder.

 

(d)    Accrued Wages and Vacation; Expenses.    Without regard to the reason
for, or the timing of, the Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the date
of termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.

 

5.    Limitation on Payments.    In the event that the benefits provided for in
this Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 5, would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Employee’s benefits hereunder shall be either

 

(a)    delivered in full, or

 

(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the Excise Tax, results in the
receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such benefits
may be taxable under the Excise Tax. Unless the Company and the Employee
otherwise agree in writing, any determination required under this Section 5
shall be made

 

4



--------------------------------------------------------------------------------

in writing in good faith by the accounting firm serving as the Company’s
independent public accountants immediately prior to the Change of Control (the
“Accountants”). For purposes of making the calculations required by this Section
5, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code. The Company and the Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5.

 

6.    Successors.

 

(a)    Company’s Successors.    Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b)    Employee’s Successors.    Without the written consent of the Company, the
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Employee hereunder
shall inure to the benefit of, and be enforceable by, the Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

7.    Notices.

 

(a)    General.    Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b)    Notice of Termination.    Any termination by the Company for Cause or by
the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated. The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive

 

5



--------------------------------------------------------------------------------

any right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his rights hereunder.

 

8.    Execution of Release Agreement upon Termination.    As a condition of
entering into this Agreement and receiving the benefits under Section 4, the
Employee agrees to execute and not revoke a release of claims agreement
substantially in the form attached hereto as Exhibit A upon the termination of
his employment with the Company.

 

9.    Arbitration.

 

(a)    Except as provided in Section 9 (d) below, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by binding arbitration to be held in Palo Alto,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

 

(c)    The Employee understands that nothing in this Section modifies the
Employee’s at-will employment status. Either the Employee or the Company can
terminate the employment relationship at any time, with or without cause.

 

(d)    THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

(i)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL

 

6



--------------------------------------------------------------------------------

INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

(ii)    ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq;

 

(iii)    ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

10.    Miscellaneous Provisions.

 

(a)    Mitigation.    The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Employee may receive from any other source.
However, the Employee shall not be entitled to receive the health coverage and
benefits contemplated by this Agreement in the event that the Employee receives
similar health coverage and benefits as a result of new employment.

 

(b)    Waiver.    No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c)    Integration.    This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter herein and
supersedes all prior or contemporaneous agreements, offer letters, resolutions
of the Board            , understandings and arrangements, whether written or
oral, regarding the same.

 

(d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

 

(e)    Severability.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f)    Employment Taxes.    All payments made pursuant to this Agreement shall
be subject to withholding of applicable income and employment taxes.

 

7



--------------------------------------------------------------------------------

 

(g)    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

[Remainder of Page Left Blank Intentionally]

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

     

PINNACLE SYSTEMS, INC.

           

By:

 

/S/    J. KIM FENNELL        

--------------------------------------------------------------------------------

           

Title:

 

Chief Executive Officer

--------------------------------------------------------------------------------

EMPLOYEE:

     

 

--------------------------------------------------------------------------------




 

9



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM RELEASE OF CLAIMS AGREEMENT

 

This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between Pinnacle Systems, Inc. (the “Company”) and Arthur Chadwick (the
“Employee”).

 

WHEREAS, the Employee was employed by the Company; and

 

WHEREAS, the Company (or the Company’s predecessor) and the Employee have
entered into a Change of Control Severance Agreement effective as of
_______________, 2003 (the “Severance Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:

 

1.    Termination.     The Employee’s employment with the Company terminated on
______________, 20__.

 

2.    Consideration.    Subject to and in consideration of the Employee’s
release of claims as provided herein, the Company has agreed to pay the Employee
certain benefits and the Employee has agreed to provide certain benefits to the
Company, both as set forth in the Severance Agreement.

 

3.    Payment of Salary.    The Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to the Employee.

 

4.    Release of Claims.    The Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to the
Employee by the Company. The Employee, on his own behalf and his respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that he may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date (as defined below) of this Agreement including, without limitation:

 

(a)    any and all claims relating to or arising from the Employee’s employment
relationship with the Company and the termination of that relationship;

 



--------------------------------------------------------------------------------

 

(b)    any and all claims relating to, or arising from, the Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;

 

(c)    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment and conversion;

 

(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code Section 201, et seq. and Section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

 

(e)    any and all claims for violation of the federal or any state
constitution;

 

(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

 

(g)    any and all claims for attorneys’ fees and costs.

 

The Employee agrees that the release set forth in this Section 4 shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

 

5.    Acknowledgment of Waiver of Claims under ADEA.    The Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. The Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. The Employee acknowledges
that the consideration given for this waiver and release agreement is in
addition to anything of value to which the Employee was already entitled. The
Employee further acknowledges that he has been advised by this writing that (a)
he should consult with an attorney prior to executing this Agreement; (b) he has
at least twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following the execution of this Agreement by the Parties to
revoke the Agreement; and (d) this Agreement shall not be effective until the
revocation period has expired. Any revocation should be in writing and delivered
to the Company by the close of business on the seventh (7th) day from the date
that the Employee signs this Agreement.

 

A-2



--------------------------------------------------------------------------------

 

6.    Civil Code Section 1542.    The Employee represents that he is not aware
of any claims against the Company other than the claims that are released by
this Agreement. The Employee acknowledges that he has been advised by legal
counsel and is familiar with the provisions of California Civil Code Section
1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Employee, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

7.    No Pending or Future Lawsuits.    The Employee represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. The Employee also represents that he does not intend to bring any claims
on his own behalf or on behalf of any other person or entity against the Company
or any other person or entity referred to herein.

 

8.    Confidentiality.    The Employee agrees to use his best efforts to
maintain in confidence the existence of this Agreement, the contents and terms
of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Release Information”). The Employee agrees to take
every reasonable precaution to prevent disclosure of any Release Information to
third parties and agrees that there will be no publicity, directly or
indirectly, concerning any Release Information. The Employee agrees to take
every precaution to disclose Release Information only to those attorneys,
accountants, governmental entities and family members who have a reasonable need
to know of such Release Information.

 

9.    No Cooperation.    The Employee agrees he will not act in any manner that
might damage the business of the Company. The Employee agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.

 

10.    Costs.    The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

 

11.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement. The
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.

 

A-3



--------------------------------------------------------------------------------

 

12.    No Representations.    The Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

 

13.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

 

14.    Entire Agreement.    This Agreement and the Severance Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and his compensation by the Company. This Agreement may only be amended
in writing signed by the Employee and an executive officer of the Company.

 

15.    Governing Law.    This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

16.    Effective Date.    This Agreement is effective eight (8) days after it
has been signed by the Parties (the “Effective Date”).

 

17.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

18.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a)    They have read this Agreement;

 

(b)    They have been represented in the preparation, negotiation and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)    They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)    They are fully aware of the legal and binding effect of this Agreement.

 

A-4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

PINNACLE SYSTEMS, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

 

EMPLOYEE

--------------------------------------------------------------------------------

 

Date:

 

 

--------------------------------------------------------------------------------

 

A-5



--------------------------------------------------------------------------------

Schedule to Exhibit 10.67—Executive Form of Change in Control Severance
Agreement

 

This form of agreement was entered into and executed by Pinnacle Systems, Inc.
and each of Georg Blinn, Ajay Chopra, William Loesch and Bob Wilson.

 

A-6